Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 20, 2019

                                      No. 04-19-00564-CV

                                         Juan GARZA,
                                           Appellant

                                                v.

                              GRUPO COMERCIO MUNDIAL,
                                      Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVF000590D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        By order dated November 14, 2019, we ordered appellant’s to file a response showing
cause why this appeal should not be dismissed for lack of jurisdiction. Having reviewed
appellant’s response and having further considered the jurisdictional issue, this court construes
appellant’s appeal as a timely restricted appeal pursuant to Rule 30 of the Texas Rules of
Appellate Procedure because the appeal is from a default judgment and appellants’ motion for
new trial was untimely filed. See TEX. R. APP. P. 30 (“A party who did not participate—either in
person or through counsel—in the hearing that resulted in the judgment complained of and who
did not timely file a postjudgment motion or request for findings of fact and conclusions of law,
or a notice of appeal within the time permitted by Rule 26.1(a), may file a notice of appeal within
the time permitted by Rule 26.1(c).”); see also Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex.
1997) (noting Texas Supreme Court “has never wavered from the principle that appellate courts
should not dismiss an appeal for a procedural defect whenever any arguable interpretation of the
Rules of Appellate Procedure would preserve the appeal”). Accordingly, this appeal is
RETAINED on the docket of this court.

        Given this court’s order construing this appeal as a restricted appeal, appellant is
ORDERED to file his appellate brief within 30 days from the date of this order framing his
issues under the legal standards applicable to restricted appeals.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court